Opinion issued May 17, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-05-01079-CV



RHONDA WILSON INDIVIDUALLY, AS REPRESENTATIVE OF ALL
WRONGFUL DEATH BENEFICIARIES AND AS HEIR AND THE LEGAL
REPRESENTATIVE OF THE ESTATE OF REAVEN WILSON, RICK
WILSON, INDIVIDUALLY, AS REPRESENTATIVE OF THE ESTATE OF
RAINI WILSON, AND PAMELA MANN, INDIVIDUALLY, AND AS
SURVIVING PARENT OF JUSTIN STOOKSBERRY AND
INTERVENORS, THOMAS STEVENSON, INDIVIVUALLY AND AS
LEGAL REPRESENTATIVE OF THE ESTATE OF JENNIFER
STEVENSON, DECEASED, AND AS REPRESENTATIVE OF ALL
WRONGFUL DEATH BENEFICIARIES, Appellants

V.

SAM DAVIS, Appellee



On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 345,407,402



MEMORANDUM OPINION	The record in this appeal was transferred into Appeal No. 01-06-00424-CV,
and the appeal was ordered to go forward under that appeal number.  On March 12,
2007, we advised the parties that this case appeared moot in light of the record
transfer and order to move forward on the appeal under Appeal No. 01-06-00424-CV
and, unless a party objected within 15 days of the notice, the appeal would be
dismissed as moot.  That time has passed, and no party has objected to the dismissal.
	Accordingly, this appeal is dismissed as moot. 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.